Title: Thomas T. Loury to Thomas Jefferson, 11 June 1811
From: Loury, Thomas T.
To: Jefferson, Thomas


          
            Dear sir.
            Staunton Va 11th June 1811.
          
           I herewith send you a piece of Ore that is supposd to contain Silver, which was lately found near the Mississippi River—  this ore was given to me last Month by Major Henry C Gist of Logan County Kentucky, with a request that I would deliver it to you my self, and to know of you whether you cou’d get a Skilful hand to extract the Metal. but my being compelled to be in Winchester the day after tomorrow, puts it entirely out of my power to call upon you, and Mr Turner of this place has promis’d me to send it to you by a safe hand—Major Gist is a Son of Colo Nathl Gist an old Revolutionary Officer. He had Just return’d from where this ore is found, and he informs me, that from appearances, the mine has been work’d for ages; Colo Gist upon his Death bed described the place to his Son, and requested him to search until he found it, and at the same time said, “about thirty years before, he had seen Canoe loads of Silver made at this place, by the French and Indians”—I hope Sir you will honor me with a letter directed to Charles Town Jefferson County Va and let me know if the Ore came safe to hand, and also inform Majr Gist of the same—
          
            I have the honor to be your very sincere friend and Hble Servt
            
 Tho T. Loury.
          
        